DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

           JANE MARIE LETWIN and PHILIP J. RUFFOLO,
                         Appellants,

                                    v.

  JP MORGAN CHASE NATIONAL ASSOCIATION, a/k/aFEDERAL
 NATIONAL MORTGAGE ASSOCIATION, CARRIE L. OTIS-RUFFOLO
 BANK OF AMERICA, N.A., and STATE OF FLORIDA, DEPARTMENT
                        OF REVENUE,
                          Appellees.

                              No. 4D16-4052

                              [April 5, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald Hafele, Judge; L.T. Case No. 50-2013-CA-016779-
XXXX-MB.

  Jane M. Letwin and Philip J. Ruffolo, West Palm Beach, pro se.

  Robert R. Edwards of Choice Legal Group, P.A., Fort Lauderdale, for
appellee, JP Morgan Chase National Association, a/k/a Federal National
Mortgage Association.

PER CURIAM.

   Affirmed.

WARNER, GROSS and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.